Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pages 5, 6, and 7 of 7, filed 11/4/2021, with respect to 35 U.S.C 103 have been fully considered and are persuasive.  The rejections of 9/22/2021 have been withdrawn. 

DETAILED ACTION
Claims 1, 2, 3, 4, 5, 6, and 7 are allowed.
This office action is responsive to the amendment filed on 11/4/2021. As directed by the amendment: claims 1, 2, 3, 4, 5, 6, and 7 have been amended; no claims has been cancelled nor added.  Thus, claims 1, 2, 3, 4, 5, 6, and 7 are presently under consideration in this application.

Allowable Subject Matter
Claims 1 to 7 are being allowed.

REASONS FOR ALLOWANCE



	With respect to claim 1, the present invention is allowed over the prior art of record because the prior art does not show the claimed A laser processing system which includes the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 4, 5, and 6, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 2013/0026144A1 Kurosawa
US 20140061170 A1 Lindsay
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other  as recited in Claim 1.
          The closest prior art references of record are Kurosawa, Lindsay.  While Kurosawa does disclose A laser processing system (laser processing system 11) and further discloses comprising: a nozzle (processing nozzle 13) including an emission opening (front end opening 18) emitting a jet of an assist gas along an optical axis of a laser beam (par. 39, In the illustrated configuration, the laser beam LB and the processing nozzle 13 are disposed coaxially , the nozzle forming a maximum point of velocity of the jet at a position away from the emission opening (par. 49)…and… and a processor acquiring the position (control section 16; par. 41) of the maximum point from a measurement value of the flow rate sensor by predetermined calculation (par. 35; par. 36; par. 37; par. 38; par. 43), Kurosawa does not disclose the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.  While Lindsay does teach a flow rate sensor (gas flow detector 708 fig. 7) measuring a supply flow rate of the assist gas to the nozzle (par. 101 teaches a flow rate of gas provided to the torch can be measured, for example, using the flow detector 708), Lindsay does not teach the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 1, and since the prior art of record does not teach and render obvious of having the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other, thus claim 1 reads over the prior art of record and is considered to have allowable subject matter.

A jet observation apparatus which includes the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 5 and 6, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 2013/0026144A1 Kurosawa
US 20140061170 A1 Lindsay
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other  as recited in Claim 4.
          The closest prior art references of record are Kurosawa, Lindsay.  While Kurosawa does disclose A jet observation apparatus (laser processing system 11) comprising: …and… and a processor acquiring (control section 16; par. 41), …and…, a position of a maximum point of velocity of a jet of the gas emitted from an emission opening of the nozzle (processing nozzle 13), the maximum point being formed at the position away from the emission opening (par. 49), Kurosawa does not disclose the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.  While Lindsay does teach a flow rate sensor (gas flow detector 708 fig. 7) measuring a supply flow rate of a gas supplied to a nozzle (par. 101 teaches a flow rate of gas provided to the torch can be measured, for example, using the flow detector 708) and from a measurement value of the flow rate sensor by predetermined calculation (par. 111 teaches when the vent valve is opened and both the gas streams G1 and G2 are being expelled from the torch, the various operating parameters (e.g., the supply pressure of the inlet flow, the flow rate of the inlet flow, the off-valve pressure of the inlet flow, or the flow rate of an outlet flow (e.g., G1 and/or G2)) are expected to change as a result of the additional gas flows. Therefore, the second value of the operating parameter and/or the difference or other change between the first and second values can be used to identify the consumable disposed within the torch, for example, using a lookup table which is analogous to a predetermined calculation because it is in the same spirit as disclosed in the instant application table 1 and pages 13 to 15), Lindsay does not teach the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 4, and since the prior art of record does not teach and render obvious of having the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other, thus claim 4 reads over the prior art of record and is considered to have allowable subject matter.

A method of laser process on workpiece using a laser processing system which includes the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.
With respect to the remaining independent claims, as somewhat similar recitations are present therein, the above comments presented with respect to claim 6, are applicable where appropriate to said claims.
	The closest prior art of record is discussed hereafter:
US 2013/0026144A1 Kurosawa
US 20140061170 A1 Lindsay
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other  as recited in Claim 5.
          The closest prior art references of record are Kurosawa, Lindsay.  While Kurosawa does disclose A method of laser process on workpiece using the laser processing system (laser processing system 11) and Kurosawa further discloses including: a nozzle (processing nozzle 13) including an emission opening (front end opening 18) emitting a jet of an assist gas along an optical axis of a laser beam (par. 39, In the illustrated configuration, the laser beam LB and the processing nozzle 13 are disposed coaxially with each other, and the center line CL thereof is defined to be parallel to the Z-axis (i.e., perpendicular to a front surface WF of the workpiece , the nozzle forming a maximum point of velocity of the jet at a position away from the emission opening (par. 49); …and… and a processor acquiring the position (control section 16; par. 41) …and… the method comprising: emitting the jet from the emission opening (front end opening 18) of the nozzle (processing nozzle 13) and processing the workpiece with the laser beam (par. 38), while the nozzle is disposed with respect to a process portion of the workpiece at a target position determined (control section 16; par. 41; par. 49) based on the position of the maximum point (par. 38 through par. 45)., Kurosawa does not disclose the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.  While Lindsay does teach a flow rate sensor (gas flow detector 708 fig. 7) measuring a supply flow rate of the assist gas to the nozzle (par. 101 teaches a flow rate of gas provided to the torch can be measured, for example, using the flow detector 708) and of the maximum point from a measurement value of the flow rate sensor by predetermined calculation (par. 111 teaches when the vent valve is opened and both the gas streams G1 and G2 are being expelled from the torch, the various operating parameters (e.g., the supply pressure of the inlet flow, the flow rate of the inlet flow, the off-valve pressure of the inlet flow, or the flow rate of an outlet flow (e.g., G1 and/or G2)) are expected to change as a result of the additional gas flows. Therefore, the second value of the operating parameter and/or the difference or other change between the first and second values can be used to identify the consumable disposed within the torch, for example, using a lookup table which is analogous to a predetermined calculation because it is in the same spirit as disclosed in the instant application table 1 and pages 13 to 15), Lindsay does not teach the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 5, and since the prior art of record does not teach and render obvious of having the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other, thus claim 5 reads over the prior art of record and is considered to have allowable subject matter.

With respect to claim 6, the present invention is allowed over the prior art of record because the prior art does not show the claimed A method of observing a jet which includes the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.
	The closest prior art of record is discussed hereafter:
US 2013/0026144A1 Kurosawa
US 20140061170 A1 Lindsay
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device comprising the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other  as recited in Claim 6.
          The closest prior art references of record are Kurosawa, Lindsay.  While Kurosawa does disclose A method of observing a jet, the method comprising: measuring …and… a supply flow rate of a gas supplied to a nozzle (par. 39, Kurosawa controls the pressure of the gas inside the nozzle, knowledge of the internal pressure and orifice diameter provide a calculable flow rate); and acquiring, by a processor, …and… a position of a maximum point of velocity of a jet of the gas emitted from an emission opening of the nozzle (processing nozzle 13), the maximum point being formed at the position away from the emission opening (par. 41; par. 49), Kurosawa does not disclose the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.  While Lindsay does teach by a flow rate sensor (gas flow detector 708 fig. 7), and from a measurement value of the supply flow rate by predetermined calculation (par. 111 teaches when the vent valve is opened and both the gas streams G1 and G2 are being expelled from the torch, the various operating parameters (e.g., the supply pressure of the inlet flow, the flow rate of the inlet flow, the off-valve pressure of the inlet flow, or the flow rate of an outlet flow (e.g., G1 and/or G2)) are expected to change as a result of the additional gas flows. Therefore, the second value of the operating parameter and/or the difference or other change between the first and second values can be used to identify the consumable disposed within the torch, for example, using a lookup table which is analogous to a predetermined calculation because it is in the same spirit as disclosed in the instant application table 1 and pages 13 to 15), Lindsay does not teach the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other.  Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant's independent claim 6, and since the prior art of record does not teach and render obvious of having the maximum point of velocity being formed in a Mach disk region where reflected waves of the assist gas reflected at a boundary between the jet and an atmosphere outside the jet interfere with each other, thus claim 6 reads over the prior art of record and is considered to have allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763